Exhibit 10.1

FIRST AMENDMENT TO LEASE

This FIRST AMENDMENT TO LEASE (“First Amendment”) is made and entered into as of
the 29th day of August, 2018, by and between HCP OYSTER POINT III LLC, a
Delaware limited liability company (“Landlord”), and GLOBAL BLOOD THERAPEUTICS,
INC., a Delaware corporation (“Tenant”).

R E C I T A L S :

A. Landlord and Tenant entered into that certain Lease dated March 17, 2017 (the
“Lease”), whereby Landlord leases to Tenant and Tenant leases from Landlord
those certain premises consisting of a total of approximately 67,185 rentable
square feet of space (the “Original Premises”) located on the second (2nd) and
third (3rd) floors of that certain building located at 171 Oyster Point
Boulevard, South San Francisco, California 94080 (the “Original Building”).

B. Landlord and Tenant desire to relocate the leased premises from the Original
Premises to that certain space consisting of approximately 164,150 rentable
square feet of space (the “Substitute Premises”) comprising the entirety of the
building located at 181 Oyster Point Boulevard, South San Francisco, California
94080 (the “Substitute Building”), as delineated on Exhibit A attached hereto
and made a part hereof, and to make other modifications to the Lease, and in
connection therewith, Landlord and Tenant desire to amend the Lease as
hereinafter provided.

A G R E E M E N T :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Capitalized Terms. All capitalized terms when used herein shall have the same
meaning as is given such terms in the Lease unless expressly superseded by the
terms of this First Amendment.

2. Original Premises.

2.1 In General. Landlord and Tenant hereby acknowledge and agree that Tenant may
continue to occupy the Original Premises on all of the terms of the Lease
(except, following the Substitute Premises Commencement Date, the obligation to
pay Base Rent and Direct Expenses with respect thereto, subject to the terms
below) until the date (the “Surrender Date”) which is sixty (60) days following
the Substitute Premises Commencement Date (as that term is defined in
Section 3.1 below), and notwithstanding any provision to the contrary contained
in the Lease, Tenant shall quit and surrender and deliver exclusive possession
to Landlord of the Original Premises in accordance with the terms of the Lease
as if the Lease had terminated. Notwithstanding the foregoing, if the Substitute
Premises Commencement Date

 

     

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

occurs prior to Landlord’s delivery of the Substitute Premises in the required
condition due to Tenant Delay, at Tenant’s request, the commencement of the
sixty (60) day period and the Surrender Date shall be delayed by up to one
(1) day for each such day of delay (not to exceed sixty (60) days), and Tenant
may continue to occupy the Original Premises during such interim period on all
of the terms of the Lease (including the obligation to pay Base Rent, Direct
Expenses and Additional TI Allowance Payments with respect thereto). Subject to
the foregoing, effective as of the Substitute Premises Commencement Date,
Tenant’s lease of the Original Premises shall automatically terminate and be of
no further force and effect, except those obligations of Tenant set forth in the
Lease, as amended hereby, which relate to the term of Tenant’s lease of the
Original Premises (as modified above) and/or which specifically survive the
expiration or earlier termination of Tenant’s lease of the Original Premises,
including, without limitation, the payment by Tenant of all amounts owed by
Tenant under the Lease, as amended, with respect to the Original Premises
through and including the Substitute Premises Commencement Date (collectively,
the “Survival Obligations”); provided, however, notwithstanding anything to the
contrary herein, subject to the terms of Section 2.3 below or pursuant to this
Section 2.1 above, Tenant shall have no obligation to pay Base Rent or Direct
Expenses with respect to the Original Premises after the Substitute Premises
Commencement Date. Effective as of the day immediately following the Substitute
Premises Commencement Date, the Original Premises shall no longer be a part of
the “Premises” and, effective as of the Substitute Premises Commencement Date,
the term “Premises” shall refer solely to the Substitute Premises and the term
“Building” shall refer solely to the Substitute Building, and all references to
the Lease Commencement Date, as to the Substitute Premises, shall mean the
Substitute Premises Commencement Date. In addition, Tenant’s termination rights
under Sections 11 and 13 of the Lease shall apply with respect to the Substitute
Premises commencing on the date of this First Amendment.

2.2 Condition of Original Premises. Tenant acknowledges that Tenant has been and
is in occupancy of the Original Premises pursuant to the Lease, and is fully
aware of the condition of the Original Premises. In addition, except for
Landlord’s ongoing repair and restoration obligations expressly set forth in the
Lease, Tenant shall continue to accept the Original Premises in its “as is”
condition, and Landlord shall not be obligated to provide or pay for any
improvements or alterations to the Original Premises. Tenant also acknowledges
that, except as may be expressly set forth in the Lease, neither Landlord nor
any agent of Landlord has made any representation or warranty regarding the
condition of the Original Premises, the Building, or the Project or with respect
to the suitability of the same for the conduct of Tenant’s business.

2.3 Surrender of Original Premises. Effective as of the Surrender Date, Tenant
hereby agrees to vacate the Original Premises and surrender and deliver
exclusive possession of the Original Premises to Landlord on or before the
Surrender Date in accordance with the provisions of the Lease and thereafter,
Tenant shall have no further obligations with respect to the Original Premises,
except with respect to the Survival Obligations. Tenant hereby agrees to
endeavor to decommission (the “Decommissioning Process”) and surrender the
Original Premises to Landlord as quickly as reasonably possible in the event
Landlord has leased the Original Premises to a third-party tenant. In the event
that Tenant fails to vacate the Original Premises and surrender and deliver
exclusive possession of the Original Premises to Landlord on or before the
Surrender Date in accordance with the provisions of the Lease, then (subject to
the terms of this Section 2.3, below and Section 15.4 of the Lease) Tenant shall
be deemed to be in holdover of the Original Premises from and after such date
and shall be subject to the terms of

 

   -2-   

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

Article 16 of the Lease. Subject to the terms of this Section 2.3, Tenant shall
not be required to restore any improvements or alterations that are in the
Original Premises as of the date hereof, and may surrender the Original Premises
in satisfaction of its surrender obligations under the Lease vacant, broom clean
and otherwise in substantially the same condition as of the date hereof.
Notwithstanding the foregoing, if the Decommissioning Process has not been
completed by the Surrender Date, then, subject to the terms of Section 5.3.4.4
of the Lease, during the period from the Surrender Date to the date Tenant
completes the Decommissioning Process (which may not exceed an additional thirty
(30) days), Tenant shall not be considered to be in holdover but shall be
required to pay Base Rent and Tenant’s Share of Direct Expenses for the Original
Premises at the rate applicable immediately prior to the Substitute Premises
Commencement Date (prorated as applicable).

2.4 Representations of Tenant. Tenant represents and warrants to Landlord that
(i) Tenant has not heretofore assigned or sublet all or any portion of its
interest in the Lease or in the Original Premises; (ii) no other person, firm or
entity has any right, title or interest in the Lease or in the Original Premises
through Tenant; (iii) Tenant has the full right, legal power and actual
authority to enter into this First Amendment and to terminate Tenant’s lease
with respect to the Original Premises without the consent of any person, firm or
entity; and (iv) Tenant has the full right, legal power and actual authority to
bind Tenant to the terms and conditions hereof. Tenant further represents and
warrants to Landlord that as of the date hereof there are no, and as of the
Surrender Date there shall not be any, mechanic’s liens or other liens
encumbering all or any portion of the Original Premises, by virtue of any act or
omission on the part of Tenant, its predecessors, contractors, agents,
employees, successors or assigns. Notwithstanding the termination of the Lease
with respect to the Original Premises, the representations and warranties set
forth in this Section 2.4 shall survive the Surrender Date and Tenant shall be
liable to Landlord for any inaccuracy or any breach thereof.

2.5 Additional TI Allowance Payments. Pursuant to Section 4(b) of the Tenant
Work Letter attached to the Lease, Tenant was entitled to an Additional TI
Allowance in the amount of $1,679,625.00. Tenant elected to utilize the entirety
of the Additional TI Allowance, and accordingly Tenant was required to make
Additional TI Allowance Payments in the amount of $22,159.18 throughout the
Lease Term of the Original Premises, and therefore, notwithstanding the
termination of the lease with respect to the Original Premises as of the
Substitute Premises Commencement Date, Tenant shall nonetheless continue to be
obligated to make such payments through and including December 2027, and such
obligation shall be deemed a Survival Obligation.

3. Modification of Premises.

3.1 In General. Effective as of the date (the “Substitute Premises Commencement
Date”) the Premises are “Ready for Occupancy”, as defined in the Tenant Work
Letter attached hereto as Exhibit B, Tenant shall lease from Landlord and
Landlord shall lease to Tenant the Substitute Premises on the terms and
conditions set forth in the Lease, as hereby amended. To the extent a portion of
the Substitute Premises is Ready for Occupancy prior to the Substitute Premises
Commencement Date, provided such occupancy will not delay Landlord’s completion
of the Tenant Improvements and Landlord’s Work in the remainder of the
Substitute Premises, Tenant shall have the right, by delivering written notice
to Landlord, to occupy for the conduct of its business any such portion. Such
occupancy shall not accelerate the Substitute

 

   -3-   

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

Premises Commencement Date or the Surrender Date and shall be on all of the
terms of the Lease and this First Amendment, except that Tenant shall only pay
Base Rent on the square footage occupied by Tenant at the Monthly Base Rent Rate
per rentable square foot set forth in Section 4.2 with respect to months 1-12 of
the Substitute Premises Term and Tenant’s Share shall be based on the square
footage actually occupied by Tenant during such period.

3.2 Substitute Premises Term; Option Term. Landlord and Tenant acknowledge that
the Lease Term is scheduled to expire on December 14, 2027, pursuant to the
terms of the Lease. Notwithstanding anything to the contrary set forth in the
Lease, the Lease Term is hereby extended and shall expire on the day prior to
the tenth (10th) anniversary of the Substitute Premises Commencement Date,
unless sooner terminated as provided in the Lease, as hereby amended (the “New
Lease Expiration Date”). The period of time beginning on the Substitute Premises
Commencement Date and ending on the New Lease Expiration Date shall be referred
to herein as the “Substitute Premises Term.” For purposes of this Lease, the
term “Substitute Year” shall mean each consecutive twelve (12) month period
during the Substitute Premises Term. Landlord and Tenant acknowledge and agree
that Tenant shall continue to have one (1) option to extend the Lease Term for a
period of ten (10) years in accordance with, and pursuant to the terms of,
Section 2.2 of the Lease; provided, however, all references therein to the
“Lease Term” shall be deemed to refer to the “Substitute Premises Term”.

3.3 Condition of Substitute Premises. Except as specifically set forth in the
Lease or this First Amendment, including the Tenant Work Letter attached hereto
as Exhibit B, Landlord shall not be obligated to provide or pay for any
improvement work or services related to the improvement of the Substitute
Premises, and Tenant shall accept the Substitute Premises in its presently
existing, “as-is” condition. Tenant also acknowledges that neither Landlord nor
any agent of Landlord has made any representation or warranty regarding the
condition of the Substitute Premises, the Building, or the Project or with
respect to the suitability of the same for the conduct of Tenant’s business,
except as may be specifically set forth in the Lease, this First Amendment and
the Tenant Work Letter attached hereto. Notwithstanding the foregoing, Landlord
shall construct the improvements in the Substitute Premises pursuant to the
terms of the Tenant Work Letter attached hereto as Exhibit B (the “Tenant Work
Letter”). Landlord shall deliver the Substitute Premises to Tenant in good,
vacant, broom clean condition in compliance with all applicable laws (to the
extent required to allow the legal occupancy of the Substitute Premises), Ready
for Occupancy, with all closures in connection with previous Hazardous Materials
use completed and otherwise in the same condition as of the date hereof, with
the roof water-tight and shall cause the plumbing, electrical systems, fire
sprinkler system, lighting and other building systems serving the Premises to be
in good operating condition and repair on the Substitute Premises Commencement
Date. Notwithstanding anything in this Lease to the contrary, in connection with
the foregoing Landlord shall, at Landlord’s sole cost and expense (which shall
not be deemed an Operating Expense), repair or replace any failed or inoperable
portion of the Building mechanical systems serving the Premises during the first
twelve (12) months of the Substitute Premises Term (“Warranty Period”), provided
that the need to repair or replace was not caused by the misuse, misconduct,
damage, destruction, omissions, and/or negligence of Tenant, its subtenants
and/or assignees, if any, or any company which is acquired, sold or merged with
Tenant (collectively, “Tenant Damage”), or by any modifications, Alterations or
improvements constructed by or on behalf of Tenant. Landlord shall coordinate
such work with Tenant and shall utilize commercially reasonable efforts to
perform the same in a manner designed

 

   -4-   

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

to minimize interference with Tenant’s use of the Premises. To the extent
repairs which Landlord is required to make pursuant to this Section 3.3 are
necessitated in part by Tenant Damage, then Tenant shall reimburse Landlord for
an equitable proportion of the cost of such repair. Notwithstanding the
foregoing, the terms of the last sentence of Section 1.1.1 of the Lease shall
apply with respect to the Substitute Premises. In addition, notwithstanding
anything to the contrary herein or in the Lease, Landlord shall use commercially
reasonable efforts to utilize any warranties to repair the Building and Building
Systems before seeking to pass through any repair costs to Tenant that could be
considered capital expenditures.

3.4 Late Delivery. The last two (2) sentences of Section 2.1 of the Lease are
hereby deleted and shall be of no applicability to the Substitute Premises. If
Landlord has not delivered possession of the Substitute Premises in the
condition required by Section 4, above, (1) on or before July 1, 2020, then, as
Tenant’s sole remedy for such delay, the date Tenant is otherwise obligated to
commence payment of rent with respect to the Substitute Premises shall be
delayed by one day for each day that the delivery date is delayed beyond such
date or (2) October 1, 2020, then Tenant shall also have the right to cause this
First Amendment to be null and void, upon written notice to Landlord (the “First
Amendment Termination Notice”) in which event this First Amendment shall be
deemed null and void and of no further force or effect, the Lease shall remain
unmodified and in full force and effect with respect to the Original Premises
and accordingly, Tenant shall continue to lease the Original Premises from
Landlord pursuant to the terms of the Lease (without the modifications set forth
in this First Amendment), whereupon any monies previously paid by Tenant to
Landlord with respect to periods after such termination shall be reimbursed to
Tenant. The foregoing dates shall be extended to the extent of any delays in
delivery of possession caused by Tenant Delay, as provided in Section 1(j) of
the Tenant Work Letter, war, terrorism, acts of God, natural disaster, civil
unrest, governmental strike or area-wide of industry-wide labor disputes,
inability to obtain services, labor, or materials or reasonable substitutes
therefor, or delays due to utility companies that are not the result of any
action or inaction of Landlord (provided that such delay shall not extend any
such date by more than ninety (90) days).

4. Base Rent.

4.1 Original Premises. On and prior to the Substitute Premises Commencement
Date, Tenant shall continue to pay Base Rent for the Original Premises in
accordance with the terms of the Lease and Tenant shall have no obligation to
pay Base Rent or Additional Rent with respect to the Original Premises
thereafter (subject to the terms of Section 2.1 above).

 

   -5-   

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

4.2 Substitute Premises. Notwithstanding anything to the contrary set forth in
the Lease, commencing on the Substitute Premises Commencement Date and
continuing throughout the Substitute Premises Term, the Base Rent schedule set
forth in Section 4 of the Summary of Basic Lease Information shall be deleted
and Tenant shall pay to Landlord monthly installments of Base Rent for the
Substitute Premises as follows, and otherwise in accordance with the terms of
the Lease:

 

Substitute Year

   Annual Base Rent      Monthly Installment
of Base Rent      Approximate Monthly
Rental Rate per
Rentable Square Foot  

1 (months 1 – 5)

   $ 5,269,215.00      $ 439,101.25      $ 5.35  

1 (months 6 – 12)

   $ 10,538,430.00      $ 878,202.50      $ 5.35  

2

   $ 10,912,692.00      $ 909,391.00      $ 5.54  

3

   $ 11,294,636.22      $ 941,219.69      $ 5.73  

4

   $ 11,689,948.49      $ 974,162.37      $ 5.93  

5

   $ 12,099,096.68      $ 1,008,258.06      $ 6.14  

6

   $ 12,522,565.07      $ 1,043,547.09      $ 6.36  

7

   $ 12,960,854.85      $ 1,080,071.24      $ 6.58  

8

   $ 13,414,484.77      $ 1,117,873.73      $ 6.81  

9

   $ 13,883,991.73      $ 1,156,999.31      $ 7.05  

10

   $ 14,369,931.44      $ 1,197,494.29      $ 7.30  

 

*

Note that for the first five (5) months of the Substitute Premises Term,
Tenant’s Base Rent obligation has been calculated as if the Substitute Premises
contained only 82,075 rentable square feet. Such calculation shall not affect
Tenant’s right to use the entire Substitute Premises, or Tenant’s obligations
under this Lease with respect to the entire Substitute Premises, including
without limitation, Tenant’s obligation to pay Tenant’s Share of Direct Expenses
with respect to the Substitute Premises, all in accordance with the terms and
conditions of the Lease.

5. Tenant’s Share of Direct Expenses.

5.1 Original Premises. Notwithstanding anything in the Lease, as hereby amended,
to the contrary (i) Tenant shall continue to be obligated to pay Tenant’s Share
of Direct Expenses in connection with the Original Premises which arise or
accrue on and prior to the Substitute Premises Commencement Date in accordance
with the terms of the Lease, and (ii) subject to the terms of Section 2.3,
above, Tenant shall not be obligated to pay Tenant’s Share of Direct Expenses in
connection with the Original Premises attributable to any period of time on
after the Substitute Premises Commencement Date.

5.2 Substitute Premises. Commencing on the Substitute Premises Commencement
Date, Tenant shall pay Tenant’s Share of Direct Expenses which arise or accrue
on and after the Substitute Premises Commencement Date in connection with the
Substitute Premises in accordance with the terms of the Lease. Notwithstanding
anything to the contrary set forth in the Lease, as hereby amended, effective as
of the Substitute Premises Commencement Date, for purposes of calculating
Tenant’s Share of Direct Expenses in connection with the Premises, Tenant’s
Share shall equal 100% of the Substitute Building.

 

   -6-   

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

6. Parking. Section 9 of the Summary is hereby deleted and replaced with the
following: “389 unreserved parking spaces, subject to the terms of Article 28 of
the Lease.” All of the parking spaces available located within the podium under
the Substitute Building shall be reserved parking spaces for Tenant’s use, which
shall be included in the total parking space count of 389 spaces.

7. Services and Utilities. Effective as of the Substitute Premises Commencement
Date, Sections 6.1 and 6.2 of the Lease are deleted in their entirety and
replaced with the following:

“6.1 In General. Landlord will be responsible, at Tenant’s sole cost and expense
(subject to the terms of Section 4.2.4, above), for the furnishing of heating,
ventilation and air-conditioning, electricity, and water services to the
Premises. Landlord shall not provide janitorial or telephone services for the
Premises. Tenant shall be solely responsible for performing all janitorial
services and other cleaning of the Premises, all in compliance with applicable
laws. The janitorial and cleaning of the Premises shall be adequate to maintain
the Premises in a manner consistent with First Class Life Sciences Projects.

Tenant shall cooperate fully with Landlord at all times and abide by all
reasonable regulations and requirements that Landlord may reasonably prescribe
for the proper functioning and protection of the HVAC, electrical, mechanical
and plumbing systems. Provided that Landlord agrees to provide and maintain and
keep in continuous service utility connections to the Project, including
electricity, water and sewage connections, Landlord shall have no obligation to
provide any services or utilities to the Building, including, but not limited to
heating, ventilation and air-conditioning, electricity, water, telephone,
janitorial and interior Building security services, except as set forth in this
Section 6.1, above.

6.2 Tenant Payment of Utilities Costs. After the Lease Commencement Date, to the
extent that any utilities (including without limitation, electricity, gas, sewer
and water) to the Building are separately metered or sub-metered to the
Premises, such utilities shall either be contracted for and paid directly by
Tenant to the applicable utility provider, or reimbursed by Tenant to Landlord
within thirty (30) days after billing. After the Lease Commencement Date, to the
extent that any utilities (including without limitation, electricity, gas, sewer
and water) to the Building are not separately metered to the Premises, then
Tenant shall pay to Landlord, within thirty (30) days after billing, an
equitable portion of the Building utility costs, based on Tenant’s proportionate
use thereof.”

8. Repairs; Tenant Right to Perform Maintenance. The repair and maintenance
obligations with respect to the Substitute Premises shall remain as set forth in
the Lease, provided that Tenant shall have the right, by delivering not less
than six (6) months prior written notice (the “Tenant Maintenance Notice”) to
Landlord, to assume the responsibility for the routine maintenance of any of the
Building Systems. If Tenant makes such election and delivers the Tenant
Maintenance Notice to Landlord, then promptly following the date of delivery of
the Tenant Maintenance Notice Landlord and Tenant will enter into a lease
amendment in the form of

 

   -7-   

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

Exhibit C attached hereto (with necessary information provided necessary to
complete the same), to replace Section 6.5 and Article 7 of the Lease, and
provide for Tenant’s maintenance of the Building Systems.

9. Alterations. After the Substitute Premises Commencement Date, references in
Section 8.1 of the Lease to “$10,000” and “$50,000” shall be changed to
“$20,000”, “$100,000”, respectively.

10. Letter of Credit.

10.1 Increase in L-C Amount. The “L-C”, as that term is defined in Section 21.1
of the Lease, currently held by Landlord is in the amount of $905,930.90. In
connection with this First Amendment, Landlord and Tenant herby agree that the
L-C Amount shall be increased to a new total amount equal to $2,394,988.48 (the
“New L-C Amount”). Accordingly, within ten (10) business days after the full
execution and delivery of this First Amendment, Tenant shall provide Landlord
with either (i) a new L-C in such amended L-C Amount, which new L-C complies
with the requirements of Article 21 of the Lease and Landlord shall concurrently
return the existing L-C, or (ii) an amendment to the L-C (in form and content
reasonably acceptable to Landlord) in order that the L-C, as amended, is in the
New L-C Amount. Section 21.7 of the Lease is hereby deleted.

10.2 Conditional Reduction in New L-C Amount. Notwithstanding anything to the
contrary in this Lease, provided that (a) Tenant maintains a market
capitalization in excess of Two Billion Dollars ($2,000,000,000.00) (the “Market
Cap Test”) as measured as the product of the number of shares outstanding and
the closing price of the stock on the last business day of each month during the
third (3rd) Substitute Year, and (b) Tenant is not in default beyond applicable
notice and cure periods under this Lease at the expiration of the third (3rd)
Substitute Year, the New L-C Amount shall be reduced by fifty percent (50%) upon
the first day of the fourth (4th) Substitute Year. If Tenant does not meet the
Market Cap Test in the third (3rd) Substitute Year, then on the first time after
the third (3rd) Substitute Year that Tenant meets the Market Cap Test for a
continuous twelve (12) month period, and is not in default beyond applicable
notice and cure periods under this Lease, then the New L-C Amount shall be
reduced by fifty percent (50%).

11. Exterior Signage. In connection with the Substitute Premises, Tenant shall
be entitled to the Tenant Signage set forth in Section 23.1 of the Lease with
respect to the Substitute Premises, and in addition, Tenant Signage shall
include one (1) sign on the building monument sign located outside the
Substitute Building entry and sign(s) on the south and east side(s) of the top
of the Substitute Building in the locations reasonably and mutually agreed upon
by Landlord and Tenant (but no more than one (1) sign per side of the Substitute
Building), subject to the receipt of all governmental approvals and Landlord’s
approval.

12. Broker. Landlord and Tenant hereby warrant to each other that they have had
no dealings with any real estate broker or agent in connection with the
negotiation of this First Amendment other than Jones Lang LaSalle and CBRE, Inc.
(collectively, the “Broker”), and that they know of no other real estate broker
or agent who is entitled to a commission in connection with this First
Amendment. Each party agrees to indemnify and defend the other party against and
hold the other party harmless from and against any and all claims, demands,
losses, liabilities,

 

   -8-   

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

lawsuits, judgments, and costs and expenses (including, without limitation,
reasonable attorneys’ fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of the indemnifying party’s dealings
with any real estate broker or agent, other than the Broker accruing by, through
or under the indemnifying party. The terms of this Section 12 shall survive the
expiration or earlier termination of the Lease, as hereby amended.

13. California Required Disclosures. For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges that the Common Areas, the Original Premises, and the Substitute
Premises have not undergone inspection by a Certified Access Specialist (CASp).
As required by Section 1938(e) of the California Civil Code, Landlord hereby
states as follows: “A Certified Access Specialist (CASp) can inspect the subject
premises and determine whether the subject premises comply with all of the
applicable construction-related accessibility standards under state law.
Although state law does not require a CASp inspection of the subject premises,
the commercial property owner or lessor may not prohibit the lessee or tenant
from obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, if requested by the lessee or
tenant. The parties shall mutually agree on the arrangements for the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the premises.” In
furtherance of the foregoing, Landlord and Tenant hereby agree as follows:
(a) any CASp inspection requested by Tenant shall be conducted, at Tenant’s sole
cost and expense, by a CASp approved in advance by Landlord; and (b) pursuant to
Article 24 of the Lease, but subject to Section 10.2 of the Lease, Tenant, at
its cost, is responsible for making any repairs within the Premises to correct
violations of construction-related accessibility standards; and, if anything
done by or for Tenant in its use or occupancy of the Premises shall require
repairs to the Building (outside the Premises) to correct violations of
construction-related accessibility standards, then Tenant shall, at Landlord’s
option, either perform such repairs at Tenant’s sole cost and expense or
reimburse Landlord upon demand, as Additional Rent, for the cost to Landlord of
performing such repairs. The terms of this Section 13 do not amend or reduce the
obligations of Landlord and Tenant set forth in the Lease regarding compliance
with applicable laws and repair and maintenance of the Premises and the Project,
but apply solely to the obligations of Landlord and Tenant in connection with
Tenant’s election to conduct a CASp inspection hereunder

14. Generator; Chemical Storage Room. The Substitute Building will have (a) a
“Generator” as provided in Section 6.5 of the Lease (the terms of which are
subject to modification in the event Tenant delivers the Tenant Maintenance
Notice), and (b) a “Chemical Storage Room” as provided in Section 6.6 of the
Lease, and the terms of such Section 6.6 shall apply with respect to the
Substitute Premises.

15. No Deed of Trust. Landlord hereby represents and warrants to Tenant that the
Project is not currently subject to any ground lease, or to the lien of any
mortgage or deed of trust.

16. Notice Address. After the Substitute Premises Commencement Date, notice to
Tenant shall be sent to the Substitute Premises, Attn: Chief Legal Officer.

 

   -9-   

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

17. Construction Period. The provisions of Sections 10.7 and 10.8 of the Lease
shall apply to the Substitute Premises and Landlord’s construction of Landlord’s
Work as described in Exhibit B, with the “Construction Period” to mean the
period from the date of full execution and delivery of this First Amendment to
the date Landlord completes construction of Landlord’s Work (including any
Additional Base Building Items), and Common Areas, regardless of any Tenant
Delay and without regard to the effect of any provisions of the Lease, as
amended by this First Amendment, pursuant to which the Substitute Premises are
deemed Ready for Occupancy in advance of its actual occurrence.

18. Tenant’s Property. Tenant’s Property, as defined in Section 8.5 of the
Lease, shall also include any (a) audio-visual equipment, including monitors,
(b) NMR and (c) sound masking electronic devices, in each case installed by
Tenant at Tenant’s expense.

19. Direct Expenses. Upon Tenant’s request, Landlord shall use commercially
reasonable efforts to promptly provide Tenant with any additional information
reasonably requested by Tenant to support Direct Expenses Tenant is requested to
pay under the Lease.

20. Transfer Premiums. Section 14.3 of the Lease is hereby revised to insert at
the end of subpart (i) the following: “(which may include the unamortized cost
of the Tenant Improvements to the extent paid for by Tenant directly rather than
through the Additional TI Allowance)”. In addition, the rent reduction under
Section 4.2 of this First Amendment in the first five (5) months following the
Substitute Premises Commencement Date shall not be taken into consideration when
calculating the Transfer Premium.

21. Cell Reception Issue. The parties acknowledge that there is currently a
problem in the Project with cell phone reception inside the buildings. Prior to
the Substitute Premises Commencement Date, Landlord shall, at Landlord’s sole
cost (and not as an Operating Expense), use commercially reasonable efforts to
remedy this problem so that there is reasonable cell reception from all of the
major carriers within the Original Building and Substitute Building.

22. Conflict; No Further Modification. In the event of any conflict between the
terms and provisions of the Lease and the terms and provisions of this First
Amendment, the terms and provisions of this First Amendment shall prevail.
Except as set forth in this First Amendment, all of the terms and provisions of
the Lease shall apply with respect to the Substitute Premises and shall remain
unmodified and in full force and effect.

[signatures follow on next page]

 

   -10-   

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written.

 

LANDLORD:   TENANT:

HCP OYSTER POINT III LLC,

a Delaware limited liability company

   

GLOBAL BLOOD THERAPEUTICS, INC.,

a Delaware corporation

By:  

/s/ Scott Bohn

    By:  

/s/ Ted W. Love

  Name:  

Scott Bohn

      Name:  

Ted W. Love

  Its:  

Vice President

      Its:  

CEO

        By:  

/s/ Jeffrey Farrow

          Name:  

Jeffrey Farrow

          Its:  

CFO

 

 

   -11-   

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE OF SUBSTITUTE PREMISES

 

LOGO [g611555cm17.jpg]

 

  

EXHIBIT A

-1-

  

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

LOGO [g611555cm18.jpg]

 

   -2-   

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

EXHIBIT B

TENANT WORK LETTER

1. Defined Terms. As used in this Tenant Work Letter, the following capitalized
terms have the following meanings:

(a) Approved TI Plans: Plans and specifications prepared by the applicable
Architect for the Tenant Improvements and approved by Landlord and Tenant in
accordance with Paragraph 2 of this Tenant Work Letter, subject to further
modification from time to time to the extent provided in and in accordance with
such Paragraph 2.

(b) Architect: Landlord shall engage DGA with respect to any Tenant Improvements
which Landlord is to cause to be constructed pursuant to this Tenant Work
Letter.

(c) Tenant Change Request: See definition in Paragraph 2(d)(ii) hereof.

(d) Final TI Working Drawings: See definition in Paragraph 2(a) hereof.

(e) General Contractor: Landmark Builders, Hathaway Dinwiddie or another general
contractor reasonably selected by Landlord and in any case approved by Tenant as
a result of competitive bidding of the cost of the Tenant Improvements with
respect to Landlord’s TI Work. Tenant shall have no right to direct or control
such General Contractor.

(f) Landlord’s TI Work: Any Tenant Improvements which Landlord is to construct
or install pursuant to this Tenant Work Letter or by mutual agreement of
Landlord and Tenant from time to time.

(g) Project Manager. Project Management Advisors, Inc., or any other project
manager designated by Landlord in its reasonable discretion from time to time to
act in a supervisory, oversight, project management or other similar capacity on
behalf of Landlord in connection with the design and/or construction of the
Tenant Improvements.

(h) Punch List Work: Minor corrections of construction or decoration details,
and minor mechanical adjustments, that are required in order to cause any
applicable portion of the Tenant Improvements or Landlord’s Work as constructed
to conform to the Approved TI Plans or this Tenant Work Letter in all material
respects and that do not materially interfere with Tenant’s use or occupancy of
the Substitute Building and the Substitute Premises.

(i) Substantial Completion Certificate: See definition in Paragraph 3(a) hereof.

 

  

EXHIBIT B

-3-

  

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

(j) Tenant Delay: Any of the following types of delay in the completion of
construction of Landlord’s TI Work (but in each instance, only to the extent
that any of the following has actually and proximately caused substantial
completion of Landlord’s TI Work to be delayed):

(i) Any delay resulting from Tenant’s failure to furnish, in a timely manner,
information reasonably requested by Landlord or by Landlord’s Project Manager in
connection with the design or construction of Landlord’s TI Work, or from
Tenant’s failure to approve in a timely manner any matters requiring approval by
Tenant;

(ii) Any delay resulting from Tenant Change Requests initiated by Tenant,
including any delay resulting from the need to revise any drawings or obtain
further governmental approvals as a result of any such Tenant Change Request; or

(iii) Any delay caused by Tenant (or Tenant’s contractors, agents or employees)
materially interfering with the performance of Landlord’s TI Work, provided that
Landlord shall have given Tenant prompt notice of such material interference
and, before the first time a Tenant Delay is deemed to have occurred as a result
of such delay, such interference has continued for more than twenty-four
(24) hours after Tenant’s receipt of such notice.

(k) Tenant Improvements: The improvements to or within the Substitute Building
shown on the Approved TI Plans from time to time and to be constructed by
Landlord pursuant to the Lease (as amended) and this Tenant Work Letter. The
term “Tenant Improvements” does not include the improvements existing in the
Substitute Building and Substitute Premises at the date of execution of the
First Amendment. Landlord hereby acknowledges that the Tenant Improvements
constructed in the Substitute Premises pursuant to the terms of this Tenant Work
Letter shall not be subject to removal.

(l) Unavoidable Delays: Delays due to acts of God, acts of public agencies,
labor disputes, strikes, fires, freight embargoes, inability (despite the
exercise of due diligence) to obtain supplies, materials, fuels or permits, or
other causes or contingencies (excluding financial inability) beyond the
reasonable control of Landlord or Tenant, as applicable. Landlord shall use
commercially reasonable efforts to provide Tenant with prompt notice of any
Unavoidable Delays.

(m) Capitalized terms not otherwise defined in this Tenant Work Letter shall
have the definitions set forth in the Lease (as amended); provided, however, all
references to Premises and Building shall mean the Substitute Premises and the
Substitute Building, respectively, and all references to the Lease shall mean
the Lease, as modified by the First Amendment.

2. Plans and Construction. Landlord and Tenant shall comply with the procedures
set forth in this Paragraph 2 in preparing, delivering and approving matters
relating to the Tenant Improvements.

(a) Approved Plans and Working Drawings for Tenant Improvements. Tenant shall
promptly and diligently work with the Architect to cause to be prepared and
delivered to Landlord for approval (which approval shall not be unreasonably
withheld, conditioned or delayed by Landlord) proposed schematic plans and
outline specifications for the Tenant Improvements. Following mutual approval of
such proposed schematic plans and outline specifications by Landlord and by
Tenant (as so approved, the “Approved Schematic Plans”), Tenant shall then work
with the Architect to cause to be prepared, promptly and diligently (assuming
timely delivery

 

  

EXHIBIT B

-4-

  

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

by Landlord of any information and decisions required to be furnished or made by
Landlord in order to permit preparation of final working drawings, all of which
information and decisions Landlord will deliver promptly and with reasonable
diligence), and delivered to Landlord for approval (which approval shall not be
unreasonably withheld, conditioned or delayed by Landlord) final detailed
working drawings and specifications for the Tenant Improvements, including
(without limitation) any applicable life safety, mechanical, electrical and
plumbing working drawings and final architectural drawings (collectively, “Final
TI Working Drawings”), which Final TI Working Drawings shall substantially
conform to the Approved Schematic Plans. Upon receipt from Tenant of proposed
schematic plans and outline specifications, proposed Final TI Working Drawings,
any other plans and specifications, or any revisions or resubmittals of any of
the foregoing, as applicable, Landlord shall promptly and diligently (and in all
events within 10 business days after receipt in the case of an initial submittal
of schematic plans and outline specifications or proposed Final TI Working
Drawings, and within 7 business days after receipt in the case of any other
plans and specifications or any revisions or resubmittals of any of the
foregoing) either approve such proposed schematic plans and outline
specifications or proposed Final TI Working Drawings, as applicable, or set
forth in writing with particularity any changes necessary to bring the aspects
of such proposed schematic plans and outline specifications or proposed Final TI
Working Drawings into a form which will be reasonably acceptable to Landlord.
Upon approval of the Final TI Working Drawings by Landlord and Tenant, the Final
TI Working Drawings shall constitute the “Approved TI Plans,” superseding (to
the extent of any inconsistencies) any inconsistent features of the previously
existing Approved Schematic Plans. Tenant shall respond to any request for
information or approval of plans or drawings from Landlord or Architect within
seven (7) business days. Tenant acknowledges that the Tenant Improvements will
include the items set forth on Schedule 2 to this Exhibit B, in order to allow
the Substitute Premises to achieve a LEED “Silver” certification level.

(b) Cost of Improvements. “Cost of Improvement” shall mean, with respect to any
item or component for which a cost must be determined in order to allocate such
cost, or an increase in such cost, to Tenant pursuant to this Tenant Work
Letter, the sum of the following (unless otherwise agreed in writing by Landlord
and Tenant with respect to any specific item or component or any category of
items or components): (i) all sums paid to contractors or subcontractors for
labor and materials furnished in connection with construction of such item or
component; (ii) all costs, expenses, payments, fees and charges (other than
penalties) paid to or at the direction of any city, county or other governmental
or quasi-governmental authority or agency which are required to be paid in order
to obtain all necessary governmental permits, licenses, inspections and
approvals relating to construction of such item or component; (iii) engineering
and architectural fees for services rendered in connection with the design and
construction of such item or component (including, but not limited to, the
Architect for such item or component and an electrical engineer, mechanical
engineer, structural engineer and civil engineer, if applicable); (iv) sales and
use taxes; (v) testing and inspection costs; (vi) the cost of power, water and
other utility facilities and the cost of collection and removal of debris
required in connection with construction of such item or component; (vii) costs
for builder’s risk insurance; and (viii) all other “hard” and “soft” costs
incurred in the construction of such item or component in accordance with the
Approved TI Plans (if applicable) and this Tenant Work Letter; provided that the
Cost of Improvements shall not include any internal or third-party costs
incurred by Landlord except as provided in Section 2(e).

 

  

EXHIBIT B

-5-

  

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

(c) Construction of Landlord’s TI Work. Following completion of the Approved TI
Plans, Landlord shall apply for and use reasonable efforts to obtain the
necessary permits and approvals to allow construction of all Tenant
Improvements. Upon receipt of such permits and approvals, Landlord shall, at
Tenant’s expense (subject to Landlord’s payment of the Tenant Improvement
Allowance and to the extent requested by Tenant, the Additional TI Allowance),
construct and complete the Tenant Improvements substantially in accordance with
the Approved TI Plans, subject to Unavoidable Delays and Tenant Delays (if any).
Such construction of the Tenant Improvements and Landlord’s Work shall be
performed in a neat, good and workmanlike manner, free of defects, using new
materials and equipment of good quality, and shall materially conform to all
applicable laws, rules, regulations, codes, ordinances, requirements, covenants,
conditions and restrictions applicable thereto in force at the time such work is
completed. Landlord shall cause Hathaway Dinwiddie, Landmark Builders and any
other potential general contractors requested by Tenant and reasonably approved
by Landlord to bid on general conditions and fee for construction of the Tenant
Improvements on an open book basis and provide an estimate for the direct cost
of the Tenant Improvements. All bids will be opened together with Landlord
selecting the general contractor to construct the Tenant Improvements, subject
to the reasonable approval of Tenant. Tenant shall also have the right to review
all subcontractor competitive pricing budgets and approve all subcontractors
engaged by the General Contractor, which approval shall not be unreasonably
withheld, conditioned or delayed. Landlord shall enter into a stipulated sum or
guaranteed maximum price construction contract with the General Contractor in
the amount of the construction costs approved by Landlord and Tenant.

(d) Changes.

(i) If Landlord determines at any time that changes in the Final TI Working
Drawings or in any other aspect of the Approved TI Plans relating to any item of
Landlord’s TI Work are required as a result of applicable law or governmental
requirements, or are required at the insistence of any other third party whose
approval may be required with respect to the Tenant Improvements, or are
required as a result of unanticipated conditions encountered in the course of
construction, then Landlord shall promptly (A) advise Tenant of such
circumstances and (B) at Tenant’s sole cost and expense, subject to Landlord’s
payment of the Tenant Improvement Allowance and to the extent requested by
Tenant, the Additional TI Allowance, cause revised Final TI Working Drawings to
be prepared by the Architect and submitted to Tenant, for Tenant’s approval,
which shall not be unreasonably withheld. Failure of Tenant to deliver to
Landlord written notice of disapproval and specification of such required
changes on or before any deadline reasonably specified by Landlord (which shall
not be less than three (3) business days after delivery thereof to Tenant) shall
constitute and be deemed to be a Tenant Delay to the extent Landlord is delayed
in completing Landlord’s TI Work.

(ii) If Tenant at any time desires any changes, alterations or additions to the
Final TI Working Drawings, Tenant shall submit a detailed written request to
Landlord specifying such changes, alterations or additions (a “Tenant Change
Request”). Upon receipt of any such request, Landlord shall promptly notify
Tenant of (A) whether the matters proposed in the Tenant Change Request are
approved by Landlord (which approval shall not be unreasonably withheld,
conditioned or delayed by Landlord), (B) Landlord’s estimate of the number of
days of delay, if any, which shall be caused in the construction

 

  

EXHIBIT B

-6-

  

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

of the Tenant Improvements by such Tenant Change Request if implemented
(including, without limitation, delays due to the need to obtain any revised
plans or drawings and any governmental approvals), and (C) Landlord’s estimate
of the increase, if any, which shall occur in the cost of design, permitting,
project management and construction of the Tenant Improvements affected by such
Tenant Change Request if such Tenant Change Request is implemented (including,
but not limited to, any costs of compliance with laws or governmental
regulations that become applicable because of the implementation of the Tenant
Change Request). If Landlord approves the Tenant Change Request and Tenant
notifies Landlord in writing, within three (3) business days after receipt of
such notice from Landlord, of Tenant’s approval of the Tenant Change Request
(including the estimated delays and cost increases, if any, described in
Landlord’s notice), then Landlord shall cause such Tenant Change Request to be
implemented and Tenant shall be responsible for all actual costs or cost
increases resulting from or attributable to the implementation of the Tenant
Change Request, and any delays resulting therefrom shall be deemed to be a
Tenant Delay (subject to Landlord’s payment of the Tenant Improvement Allowance,
and to the extent requested by Tenant, the Additional TI Allowance). If Tenant
fails to notify Landlord in writing of Tenant’s approval of such Tenant Change
Request within said three (3) business day period, then such Tenant Change
Request shall be deemed to be withdrawn and shall be of no further effect.

(e) Project Management. Unless and until revoked by Landlord by written notice
delivered to Tenant, Landlord hereby (i) delegates to Project Manager the
authority to exercise all approval rights, supervisory rights and other rights
or powers of Landlord under this Tenant Work Letter with respect to the design
and construction of the Tenant Improvements, and (ii) requests that Tenant work
with Project Manager with respect to any logistical or other coordination
matters arising in the course of construction of the Tenant Improvements,
including monitoring Tenant’s compliance with its obligations under this Tenant
Work Letter and under the Lease (as amended) with respect to the design and
construction of the Tenant Improvements. Tenant acknowledges the foregoing
delegation and request, and agrees to cooperate reasonably with Project Manager
as Landlord’s representative pursuant to such delegation and request. Fees and
charges of Project Manager for such services shall be at Tenant’s sole expense,
subject to Landlord’s payment of the Tenant Improvement Allowance. Such fees
shall equal the sum of (X) the product of (A) 2.65% and (B) the amount of the
Tenant Improvement Allowance and Additional TI Allowance which Tenant elects to
utilize, and (Y) the product of (C) 2.0% and (D) the amount of Tenant Funds
Amount which Tenant elects to utilize.

3. Completion.

(a) When Landlord receives written certification from Architect that
construction of the Tenant Improvements and Landlord’s Work has been completed
in accordance with the Approved TI Plans and Section 3(e) below (except for
Punch List Work), Landlord shall prepare and deliver to Tenant a certificate (or
separate certificates for the Tenant Improvements and Landlord’s Work) signed by
Landlord, Architect and General Contractor (the “Substantial Completion
Certificate”) (i) certifying that the construction of the Tenant Improvements
and Landlord’s Work has been substantially completed in a good and workmanlike
manner in accordance with the Approved TI Plans and Section 3(e) below in all
material respects, subject only to completion of Punch List Work, and specifying
the date of that completion, and (ii)

 

  

EXHIBIT B

-7-

  

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

certifying that the Tenant Improvements and Landlord’s Work comply in all
material respects with all laws, rules, regulations, codes, ordinances,
requirements, covenants, conditions and restrictions applicable thereto at the
time of such delivery. Upon receipt by Tenant of the Substantial Completion
Certificate and tender of possession of all of the Substitute Premises by
Landlord to Tenant, and receipt of any certificate of occupancy or its legal
equivalent, or other required sign-offs from any applicable governmental
authority, allowing the legal occupancy of the Substitute Premises, the Tenant
Improvements will be deemed delivered to Tenant and “Ready for Occupancy” for
all purposes of the First Amendment (subject to Landlord’s continuing
obligations with respect to any Punch List Work, and to any other express
obligations of Landlord under the First Amendment or this Tenant Work Letter
with respect to such Tenant Improvements).

(b) Immediately prior to delivery of the Substantial Completion Certificate for
the Tenant Improvements and Landlord’s Work, Project Manager or other
representatives of Landlord shall conduct one or more “walkthroughs” of the
Substitute Building with Tenant and Tenant’s representatives, to identify any
items of Punch List Work that may require correction and to prepare a joint
punch list reflecting any such items, following which Landlord shall diligently
complete the Punch List Work reflected in such joint punch list. The Punch List
Work shall be attached to the Substantial Completion Certificate, and shall not
include damage caused by Tenant or any of Tenant’s agents in connection with any
work performed by Tenant in the Substitute Premises, or required as a result of
Tenant’s move-in to the Substitute Premises. At any time within thirty (30) days
after delivery of such Substantial Completion Certificate, Tenant shall be
entitled to submit one or more lists to Landlord supplementing such joint punch
list by specifying any additional items of Punch List Work to be performed on
the applicable Tenant Improvements and Landlord’s Work, and upon receipt of such
list(s), Landlord shall diligently complete such additional Punch List Work.
Promptly after Landlord provides Tenant with the Substantial Completion
Certificate and completes all applicable Punch List Work for the Substitute
Building, Landlord shall cause the recordation of a Notice of Completion (as
defined in the California Civil Code) with respect to the Tenant Improvements.

(c) All construction, product and equipment warranties and guaranties obtained
by Landlord with respect to the Tenant Improvements and Landlord’s Work shall,
to the extent reasonably obtainable, include a provision that such warranties
and guaranties shall also run to the benefit of Tenant, and Landlord shall
cooperate with Tenant in a commercially reasonable manner to assist in enforcing
all such warranties and guaranties for the benefit of Tenant.

(d) Notwithstanding any other provisions of this Tenant Work Letter or of the
Lease (as amended), if Landlord is delayed in substantially completing any of
the Tenant Improvements as a result of any Tenant Delay, then notwithstanding
any other provision of the First Amendment to the contrary, then the Substitute
Premises shall be deemed to have been Ready for Occupancy on the date the
Substitute Premises would have been Ready for Occupancy absent such Tenant
Delay.

(e) Notwithstanding any other provisions of this Tenant Work Letter or of the
First Amendment, Landlord shall be responsible, at Landlord’s sole cost and
expense, and without deduction from the Tenant Improvement Allowance, to
construct and deliver the Base Building and “Warm Shell” components of the
Substitute Premises (“Landlord’s Work”), which shall consist of the items set
forth on Schedule 1 to this Exhibit B and the work described in the last
sentence of Section 6.2 of the Lease (the “Warm Shell Schedule”).

 

  

EXHIBIT B

-8-

  

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

(f) Construction of Additional Base Building Items. To the extent that the Final
TI Working Drawings contain any structural items, or items which would not
reasonably be categorized as “normal tenant improvements” under applicable GAAP
standards (the “Additional Base Building Items”), then such Additional Base
Building Items shall not be constructed as a part of the Landlord’s TI Work or
the Tenant Improvements, but instead will be constructed by Landlord as a part
of the Landlord’s Work. The cost of construction of the Additional Base Building
Items (the “Additional Base Building Costs”) shall be borne by Landlord. Before
commencing construction thereof, Landlord shall obtain a reasonable, good faith
bid for the Additional Base Building Items from the General Contractor, which
bid shall take into account all reasonable factors, including, without
limitation, reasonable contingencies in connection therewith, Landlord shall
notify Tenant of the amount of such bid (the “Estimated Base Building Costs”),
and the amount of the Tenant Improvement Allowance shall be reduced by the
amount of the Estimated Base Building Costs. Landlord shall have the right to
disapprove any aspect of the Final TI Working Drawing that would result in
Additional Base Building Costs in excess of the then remaining Tenant
Improvement Allowance, so that, while the Tenant Improvement Allowance may be
reduced, under no circumstances would Tenant be required to pay for any
Additional Base Building Items with its own funds.

4. Payment of Costs.

(a) Tenant Improvement Allowance. Subject to any restrictions, conditions or
limitations expressly set forth in this Tenant Work Letter or in the First
Amendment or as otherwise expressly provided by mutual written agreement of
Landlord and Tenant, the cost of construction of the Tenant Improvements shall
be paid or reimbursed by Landlord up to a maximum amount equal to $23,801,750.00
(the “Tenant Improvement Allowance”), which amount is being made available by
Landlord to be applied towards the Cost of Improvements for the construction of
the Tenant Improvements in the Substitute Premises. Tenant shall be responsible,
at its sole cost and expense, for payment of the entire Cost of Improvements of
the Tenant Improvements in excess of the Tenant Improvement Allowance (such
excess amount is referred to herein as the “Tenant Funds Amount”), including
(but not limited to) any costs or cost increases incurred as a result of delays
(unless caused by Landlord), governmental requirements or unanticipated
conditions (unless caused by Landlord), and for payment of any and all costs and
expenses relating to any alterations, additions, improvements, furniture,
furnishings, equipment, fixtures and personal property items which are not
eligible for application of Tenant Improvement Allowance funds under the
restrictions expressly set forth below in this paragraph, but Tenant shall be
entitled to use or apply the entire Tenant Improvement Allowance toward the Cost
of Improvements of the Tenant Improvements (subject to any applicable
restrictions, conditions, limitations, reductions or charges set forth in the
First Amendment or in this Tenant Work Letter) prior to being required to expend
any of Tenant’s own funds for the Tenant Improvements. The funding of the Tenant
Improvement Allowance shall be made on a monthly basis or at other convenient
intervals mutually approved by Landlord and Tenant and in all other respects
shall be based on such commercially reasonable disbursement conditions and
procedures as Landlord, Project Manager and Landlord’s lender (if any) may
reasonably prescribe. Notwithstanding the foregoing provisions, under no
circumstances shall the Tenant Improvement Allowance or any

 

  

EXHIBIT B

-9-

  

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

portion thereof be used or useable by Tenant for any moving or relocation
expenses of Tenant or cabling expenses. Notwithstanding anything to the contrary
herein, the Tenant Improvements shall not include (and Landlord shall be solely
responsible for and the Tenant Improvement Allowance shall not be used for) the
following: (a) costs incurred due to the presence of any Hazardous Materials in
the Substitute Premises, if any, but with respect to removal and remediation of
any such Hazardous Materials, only to the extent such removal or remediation is
required by Applicable Laws enforced as of the date of this First Amendment for
improvements in the Substitute Premises generally (as opposed to the specific
Tenant Improvements) and to the extent the same required in order to allow
Tenant to obtain a certificate of occupancy or its legal equivalent, for the
Substitute Premises for the Permitted Use assuming a normal and customary
occupancy density; (b) costs to bring the Project into compliance with
Applicable Laws to the extent required in order to allow Tenant to obtain a
certificate of occupancy or its legal equivalent, for the Substitute Premises
for the Permitted Use assuming a normal and customary office occupancy density;
(c) construction costs in excess of the contract amount stated in the contract
with the General Contractor, as approved by Tenant (not to be unreasonably
withheld), except for increases set forth in change orders approved by Tenant;
(d) wages, labor and overhead for overtime and premium time unless approved by
Tenant (which approval shall not be unreasonably withheld, conditioned or
delayed); (e) attorneys’ fees incurred in connection with negotiation of
construction contracts, and attorneys’ fees, experts’ fees and other costs in
connection with disputes with third parties; (f) interest and other costs of
financing construction costs; (g) costs incurred as a consequence construction
defects or default by a contractor; (h) costs as a consequence of casualties;
(i) penalties and late charges attributable to Landlord’s failure to pay
construction costs; and (j) costs due to compliance with the soil management
plan for the Project or its appendices.

(b) Additional TI Allowance. In addition to the Tenant Improvement Allowance,
Tenant shall have the right, by written notice to Landlord given on or before
the Substitute Premises Commencement Date, to use up to $25.00 per RSF of the
Substitute Premises (i.e., up to $4,103,750.00) (the “Additional TI Allowance”)
towards the payment of the costs of the Tenant Improvement Allowance Items. In
the event Tenant exercises its right to use all or any portion of the Additional
TI Allowance, Tenant shall be required to pay Landlord, commencing on the date
the Tenant Improvements are completed (the “Additional Payment Commencement
Date”), the “Additional TI Allowance Payment,” as that term is defined below, in
consideration of Landlord provision of the Additional TI Allowance. The
“Additional TI Allowance Payment” shall be determined as the missing component
of an annuity, which annuity shall have (i) the amount of the Additional TI
Allowance utilized by Tenant as the present value amount, (ii) a number equal to
the number of full calendar months then remaining in the Substitute Premises
Term as the number of payments, (iii) a monthly interest factor equal to
0.8333%, which is equal to ten percent (10%) divided by twelve (12) months per
year, and (iv) the Additional TI Allowance Payment as the missing component of
the annuity, and shall not be subject to annual escalations. Following the
calculation of the Additional TI Allowance Payment, Landlord and Tenant will
enter into a lease amendment in the form of Exhibit G attached to the Lease, to
confirm the amount thereof.

(c) Tenant Funds. For additional funds required to complete the cost of the
work, that are in excess of, or elected by the Tenant to be used in place of the
Tenant Improvement Allowance, and the Additional TI Allowance, these shall be
considered “Tenant Funds.” The total cost to construct the Tenant Improvements
as managed by Landlord and the Project Manager

 

  

EXHIBIT B

-10-

  

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

under this Work Letter shall be the “Project Budget.” The Landlord understands
that at the time of the agreed upon Guaranteed Maximum Price (GMP), the Tenant
Funds amount is an estimate and exact costs will not be known until project
closeout. The Tenant is required, at the time of agreement of the GMP, to
provide a purchase order to the Landlord for the full estimated amount of the
Tenant Funds, provided that Tenant shall not be required to make payment, if
any, until the close out of the project and a true up of costs are provided to
Tenant. In the event the Tenant Funds at project closeout are less than the
amount agreed upon within the Project Budget, the Landlord will only bill the
Tenant for the Tenant Funds that have been utilized. In the event the Tenant
Funds exceed the amount agreed upon within the Project Budget, through added
scope changes, the Tenant shall provide additional purchases orders to the
Landlord, which will be included in the Tenant Change Request process that the
Landlord’s representative administers.

5. No Agency. Nothing contained in this Tenant Work Letter shall make or
constitute Tenant as the agent of Landlord.

6. Tenant Access. Provided that Tenant and its agents do not interfere with
Contactor’s work in the Substitute Building and the Substitute Premises
(provided all of Tenant’s agents retained directly by Tenant shall all be union
labor in compliance with the then existing master labor agreements), Contractor
and Landlord shall allow Tenant access to the Substitute Premises prior to the
Substantial Completion of the Landlord’s TI Work without payment of Rent for the
purpose of Tenant installing equipment or fixtures (including Tenant’s data and
telephone equipment) in the Substitute Premises and preparing the Substitute
Premises for occupancy (and at any time after First Amendment execution as
Tenant may reasonably request for purposes of design and planning). Prior to
Tenant’s entry into the Substitute Premises as permitted by the terms of this
Section 6, Tenant shall submit a schedule to Landlord and Contractor, for their
approval, which schedule shall detail the timing and purpose of Tenant’s entry.
Tenant shall hold Landlord harmless from and indemnify, protect and defend
Landlord against any loss or damage to the Substitute Building or Substitute
Premises and against injury to any persons caused by Tenant’s actions pursuant
to this Section 6.

7. Miscellaneous. All references in this Tenant Work Letter to a number of days
shall be construed to refer to calendar days, unless otherwise specified herein.
In all instances where Landlord’s or Tenant’s approval is required, if no
written notice of disapproval is given within the applicable time period, at the
end of that period Landlord or Tenant shall be deemed to have given approval
(unless the provision requiring Landlord’s or Tenant’s approval expressly states
that non-response is deemed to be a disapproval or withdrawal of the pending
action or request, in which event such express statement shall be controlling
over the general statement set forth in this sentence) and the next succeeding
time period shall commence. If any item requiring approval is disapproved by
Landlord or Tenant (as applicable) in a timely manner, the procedure for
preparation of that item and approval shall be repeated. Landlord hereby
acknowledges that Tenant shall not be required to restore the initial Tenant
Improvements constructed in the Substitute Premises pursuant to the terms of
this Tenant Work Letter upon the termination of the Lease.

 

  

EXHIBIT B

-11-

  

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

8. Time Deadlines. Tenant shall use commercially reasonable, good faith, efforts
and all due diligence to cooperate with the Architect, General Contractor and
Landlord to complete all phases of the construction drawings set forth in this
Tenant Work Letter and the permitting process and to receive the permits as soon
as possible after the execution of the. The applicable dates for approval of
items, plans and drawings as described in this Tenant Work Letter are set forth
and further elaborated upon in Schedule 3 to this Exhibit B attached hereto (the
“Time Deadlines”), attached hereto. Tenant agrees to utilize commercially
reasonable efforts to comply with the Time Deadlines.

9. Rooftop Space. Tenant hereby acknowledges that to the extent either (i) any
portion of the Tenant Improvements, or (ii) any of Tenant’s equipment installed
in the Substitute Premises, requires a portion of the roof to be utilized by
Tenant, that Tenant shall only be permitted to utilize that certain portion of
the roof designated as on Schedule 4 to this Exhibit B (the “Rooftop Space”).

10. Standard Tenant Improvement Package Specifications. Tenant hereby
acknowledges that the Tenant Improvements are subject to the specifications set
forth in the Tenant Improvement Construction Manual dated August 22, 2018.

 

  

EXHIBIT B

-12-

  

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

SCHEDULE 1

BASE BUILDING “WARM SHELL” DELIVERY CONDITION

 

 

  

SCHEDULE 1

-1-

  

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

LOGO [g611555cm30a.jpg]    LOGO [g611555cm30b.jpg]

The Cove at Oyster Point

Building 5

181 Oyster Point Boulevard

South San Francisco, CA 94080

Warm Shell Landlord Delivery Condition

 

DESCRIPTION

SITEWORK

1.    Exterior hardscape and landscape, including site lighting, perimeter
sidewalks, street curbs, miscellaneous site furnishings, and bio-retention
basins 2.    Surface parking lot 3.    Bike lockers located in campus site and
podium parking garage for pro rata allocation amongst Tenants 4.    Campus
electrical vehicle charging stations for pro rata allocation amongst Tenants 5.
   Exterior amenities space including all hardscape and landscape, lighting, and
recreational infrastructure (volleyball/basketball sport court, bocce ball,
trellis, 2nd floor root terrace above Building 6 garage) 6.    Bus stop wind
screens for local commuter shuttle service 7.    Service yard foundation,
structure, covered enclosure, and waterproofing for trash containers and
dedicated nitrogen storage area for allocation amongst tenants in multiple
buildings subject to landlord review and approval 8.    Foundation and enclosure
for Landlord provided diesel powered emergency generator 9.    Loading dock with
at-grade shipping/receiving area with one (1) hydraulic scissor lift

STRUCTURE

1.    Pile supported structural slab-on-grade foundation system consisting of
steel-reinforced concrete auger-cast piles, pile caps, and horizontal grade
beams 2.    Steel superstructure consisting of steel columns, girders, beams,
and concrete slab on composite metal deck, with live load capacity of 125 psf
(reducible) 3.    Type IB construction, code required primary structural
fireproofing 4.    Slab edge fire safing 5.    Lateral seismic system utilizing
buckling-restrained braced frames. Importance factor is 1.0 6.    Roof deck
framing with live load capacity of 20 psf 7.    Mechanical platform and roof
penthouse with live load capacity of 50 psf 8.    Roof screen 9.    Floor to
floor height of 17’, all floors (podium at 14’) 10.    Framed openings for Base
Building utility risers 11.    Stairs and stair enclosures per code
requirements, including enclosure doors, handrails, and guardrails. Root
penthouse access for one (1) set of stairs 12.    Window washing davit bases and
arms

 

LOGO [g611555cm30c.jpg]

The Cove at Oyster Point – Warm Shell Landlord Delivery Conditions: Building 5 –
V3.0 August 28, 2018

 

  

SCHEDULE 1

-2-

  

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

LOGO [g611555cm30a.jpg]    LOGO [g611555cm30b.jpg]

 

DESCRIPTION 13.    Miscellaneous metals items and/or concrete pads for Base
Building equipment

ROOFING

1.    60 MIL single-ply thermoplastic polyolefin (TPO) white or gray roof
membrane 2.    Rigid insulation, flashing, and sealants 3.    Roofing
penetrations for Base Building equipment/systems 4.    Walkway pads along roof
perimeter, outside of screened area

EXTERIOR

1.    Non Load-bearing glazed aluminum curtain wall and glass fiber reinforced
concrete (GFRC) panel building enclosure system 2.    Building entrances and
openings 3.    Freight elevator access in Podium 4.    Telescoping gate at
loading dock area

COMMON AREAS

1.    Podium parking area with card reader controlled lift gate and roll-up
doors 2.    Build-out of Main Lobby 3.    Stair enclosures painted at all
building levels 4.    Two (2) B-Occupancy Chemical Storage Rooms with 1-hour
fire rated assembly, depressed pit (18”), and 100% outside air ventilation 900
cfm total for each room. 5.    Main Electrical Room 6.    Emergency Electrical
Room 7.    Domestic Pump Room 8.    Fire Booster Pump Room 9.    Elevator
Control Room 10.    Telecommunications Main Point of Entry (MPOE) Room 11.   
Service Yard/Loading Dock Area, including space for trash enclosure, nitrogen
storage (for nitrogen use only; allocation subject to Landlord review approval),
and generator enclosure 12.    Amenities Space including food service, fitness
center, and recreational area (located in Building 3) 13.    Roof Terrace space
(located above Building 6 podium parking)

ELEVATORS

1.    Two (2) passenger elevators; 3,500 lbs., 350 fpm 2.    One (1) freight
elevator; 5,000 lbs., 200 fpm 3.    Recessed elevator pits for three (3)
elevators 4.    Seismic restraints inside freight elevator 5.    EPS Express
Priority Service at freight elevator

TENANT AREAS

1.    Restroom Cores: one (l) set per floor including Men’s and Women’s
Restrooms with (1) ADA shower each with bench and lockers, ceramic tile floors
and wet walls, solid surface countertops, floor mounted metal partitions, hard
lid ceiling, down lights and ADA low-flow plumbing fixtures 2.    Janitor Closet
– one (1) per floor

 

LOGO [g611555cm30c.jpg]

The Cove at Oyster Point – Warm Shell Landlord Delivery Conditions: Building 5 –
V3.0 August 28, 2018

 

  

SCHEDULE 1

-3-

  

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

LOGO [g611555cm30a.jpg]    LOGO [g611555cm30b.jpg]

 

DESCRIPTION 3.    Stud wall framing at restroom core to underside of slab 4.   
Partial fire-rated assembly at restroom core to 6” above ceiling 5.   
Electrical Room – one (1) per floor consisting of concrete floor, unfinished
drywall and taped walls, no ceiling 6.    Intermediate Distribution Frame (IDF)
Room – one (1) per floor consisting of concrete floor, unfinished drywall and
taped walls, no ceiling 7.    Landlord-maintained retractable davit arms stored
in ground floor storage room. 8.    Freight elevator lobby on floors 2-5 9.   
Finishes at common corridors on floors with multiple Tenants 10    Shaft
enclosures for Base Building system risers

FIRE PROTECTION

1.    Wet fire protection system: risers, distribution piping, and sprinkler
heads for core areas 2.    Primary distribution and sprinkler heads adequate for
“Ordinary Hazard Group 2” for core and shell coverage 3.    Fire extinguisher
cabinets at core areas 4.    Fire safing at Base Building vertical penetrations,
including penetrations for mechanical, electrical, and plumbing systems 5.   
Fire booster pump room including fire department connection, alarm valve and
fire sprinkler booster pump.

PLUMBING

1.    Building storm and overflow drainage system, including site underground
storm sewer system and connection to storm sewer mains 2.    Sand/Oil separator
with connection to street 3.    Domestic water service with backflow prevention
and Base Building risers to Tenant spaces 4.    Domestic water booster pump 5.
   Building lab waste consisting of underslab piping under podium parking,
risers, and stubs in Tenant space 6.    Lab waste sewer connection to sanitary
sewer, lab waste sampling port at connection 7.    Water heater on 2nd and 4th
floor, inside Janitors Closet serving core Restrooms. 8.    Domestic sanitary
sewer connection to street 9.    Main water meter and irrigation meter 10.   
Core restroom plumbing fixtures compliant with accessibility requirements

NATURAL GAS

1.    Medium pressure natural gas service to Building 2.    Natural gas riser to
the roof and service to Base Building boilers

HEATING, VENTILATION, AIR CONDITIONING

1.    Two (2) 109,000 cfm 100% outside air roof mounted air handlers serving
Tenant lab spaces, allocation to Tenant space: standard 27,250 cfm per unit per
floor (connected to standby power)

 

LOGO [g611555cm30c.jpg]

The Cove at Oyster Point – Warm Shell Landlord Delivery Conditions: Building 5 –
V3.0 August 28, 2018

 

  

SCHEDULE 1

-4-

  

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

LOGO [g611555cm30a.jpg]    LOGO [g611555cm30b.jpg]

 

DESCRIPTION 2.    Two (2) 42,000 cfm supply/return root mounted air handlers
serving Tenant office spaces, allocation to Tenant space: standard 10,500 cfm
per unit per floor 3.    Three (3) 3,300 MBH input gas fired hot water boilers
(connected to standby power) 4.    Two (2) 420 ton centrifugal chillers 5.   

Chilled Water Pipe Risers, stubbed into tenant space.

Chilled Water (Per Floor) supply & return future capped Valves 2”

Chilled water stub outs not meant for 24/7 systems

6.    Cooling only split system for base building MPOE Room 7.    Two (2) 420
ton cooling towers 8.    Secondary mechanical equipment, including pumps, roof
ducting, piping, valves, manifolds, etc. to support Base Building mechanical
systems 9.    Hot water (Per Floor) Supply & return future capped valves 3” 10.
   Reheat coils within building lobby 11.    Vertical supply air duct risers 12.
   Vertical return air duct risers 13.    Horizontal supply air distribution:
ducting, VAV terminals, equipment connections, insulation, air terminals,
dampers, hangers, etc. within building lobby 14.    Two (2) roof mounted
dilution lab exhaust fan systems with 109,000 cfm capacity each, allocation to
Tenant space: (connected to standby power) 15.    Restroom exhaust for Base
Building restrooms 16.    Ventilation system for Base Building Electrical Room
17.    Exhaust fan, side wall grille supply, and fire smoke dampers for
ventilation of Base Building Electrical Rooms on each floor 18.    Building
Management System (BMS) for core area and Landlord infrastructure

ELECTRICAL

1.    Site campus medium voltage distribution system with connection to PG&E
grid 2.    5,000 amp 480/277V Base Building substation with underground primary
feeder to campus main switchgear 3.    One (1) 1500 kW diesel standby power
generator 4.    Standby power 1,200amps 480/277V bus duct riser providing
300amps per floor 5.    Ground bar per floor connecting back to the Main
Electric Room 6.    Normal and Standby power available at roof for tenant
utility loads 7.    Automatic transfer switch for Tenant load 8.    Lighting and
power distribution for core areas separated from tenant loads 9.    Base
Building common area life safety emergency lighting/signage 10.    Two (2) 4”
sleeves in IDF rooms for future Tenant cell network infrastructure. 11.   
Emergency Responder Radio Coverage System (ERRCS) consisting of head-end system,
roof-mounted antenna, and 2” conduit risers in stair shafts. No coverage within
Tenant premises.

 

LOGO [g611555cm30c.jpg]

The Cove at Oyster Point – Warm Shell Landlord Delivery Conditions: Building 5 –
V3.0 August 28, 2018

 

  

SCHEDULE 1

-5-

  

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

LOGO [g611555cm30a.jpg]    LOGO [g611555cm30b.jpg]

 

DESCRIPTION

FIRE ALARM

1.    Base Building fire alarm system with devices in core areas (connected to
standby power) 2.    Fire Alarm Termination Cabinet (FATC) within each
Electrical Room

TELEPHONE/DATA

1.    Underground local fiber optic & telephone conduit only to Main Point of
Entry (MPOE) Room 2.    Two (2) 4” conduit risers from MPOE to Intermediate
Distribution Frame (IDF) Room on each floor 3.    Sleeves for future conduit
riser from IDF Rooms to the roof; Landlord approval required for usage 4.   
Underground conduit to be shared with base building uses consisting of two (2)
4” conduits for campus intertie, two (2) 4” conduits for AT&T; two (2) 4”
conduits for security and (1) 4” & (1) 2” conduit for Comcast.

SECURITY

1.    Card access at Building entries 2.    Video surveillance and intercom
system at entrance and receiving doors of the Building 3.    Main Lobby desk for
future security operations. Security guard scope TBD

 

LOGO [g611555cm30c.jpg]

The Cove at Oyster Point – Warm Shell Landlord Delivery Conditions: Building 5 –
V3.0 August 28, 2018

 

  

SCHEDULE 1

-6-

  

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

SCHEDULE 2

LEED REQUIREMENTS

 

LOGO [g611555cm30a.jpg]       LOGO [g611555cm30b.jpg]

LEADERSHIP IN ENERGY AND ENVIRONMENTAL DESIGN (LEED)

 

1.

BASE BUILDING LEED CERTIFICATION

The following is a list of LEED pre-requisites and credits that all Tenants are
required to meet for their associated Tenant-occupied spaces beyond the current
Core and Shell project scope, to maintain the Core and Shell LEED Silver
Certification. By signing the Lease, Tenants are agreeing to comply with all of
the outlined requirements.

 

  •  

Location & Transportation Credit, Reduced Parking Footprint

 

  •  

Projects must achieve a minimum of 40% reduction from the base ratios.

 

  •  

Location & Transportation Credit, Bicycle Facilities

 

  •  

Long term bicycle storage facilities shall cater to at least 5% of regular
building occupants, but no fewer than 2 storage spaces. Short term bicycle
storage will include a minimum of 2 bicycle parking spaces for every 5000 sq.ft.

 

  •  

Water Efficiency Credit, Indoor Water Use Reduction

 

  •  

All toilets in the core or those that are Tenant-installed shall be dual-flush
toilets or “high-efficiency,” using 1.28 gallons per flush (gpf) or less.

 

  •  

All urinals shall be waterless or ultra low-flow e.g., 0.125 gpf or less.

 

  •  

Bathroom faucets are required to have flow restrictors limiting flow to .5
gallons per minute (gpm).

 

  •  

Kitchen and breakroom faucets to allow 1.8 gpm.

 

  •  

All newly installed toilets, urinals, private lavatory faucets, and showerheads
that are eligible for labeling must be WaterSense labeled

 

  •  

Energy and Atmosphere Prerequisite, Minimum Energy Performance, and Credit,
Optimize Energy Performance

 

  •  

Envelope must meet the following requirements:

 

  •  

Walls: U = 0.082

 

  •  

Roof: U = 0.039

 

  •  

Curtain Glazing: U = 0.27, SHGC = 0.29 (Viracon)

 

  •  

Mechanical (Based on B3) systems must comply with the following:

 

  •  

Chiller Efficiency: 0.549 kw/ton

 

  •  

Boiler Efficiency: 93%

 

  •  

Plumbing (Based on B3) must comply with the following:

 

  •  

Water heater efficiency: 96%

 

  •  

Lighting recuirements are as follows:

 

  •  

Office Spaces > 250 ft2: 0.75 w/sf

 

  •  

Office Spaces < 250 ft2: 1.0 w/sf

 

  •  

Lab Spaces: 1.4 w/sf

 

  •  

Energy and Atmosphere Credit, Enhanced Refrigerant Management

 

  

SCHEDULE 2

-7-

  

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

LOGO [g611555cm30a.jpg]       LOGO [g611555cm30b.jpg]

 

  •  

Tenants should specify HVAC systems that minimize refrigerant impact by avoiding
refrigerants entirety or using systems that have an ozone depletion potential
(ODP) of zero and a global warming potential (GWP) of less than 50

 

  •  

Energy and Atmosphere Credit, Advanced Energy Metering

 

  •  

Install new or use existing tenant-level energy meters to provide tenant-level
data representing total tenant energy consumption (electricity, natural gas,
chilled water, steam, fuel oil, propane, biomass, etc.). Utility-owned meters
are acceptable.

 

  •  

Commit to sharing with USGBC the resulting energy consunmption data and
electrical demand data (if metered) for a five-year period beginning on the date
the project accepts LEED certification. At a minimum, energy consumption must be
tracked at one-month intervals.

 

  •  

Indoor Environmental Quality Prerequisite, Minimum Indoor Air Quality (IAQ)
Performance

 

  •  

Tenant-installed mechanical ventilation systems must meet the requirements of
ASHRAE 62.1-2010 Section 4-7.

 

  •  

Indoor Environmental Quality Credit, Enhanced Indoor Air Quality Strategies

 

  •  

All rooms that contain chemicals or pollutants (such as copy rooms, photo labs,
laundry, and janitorial rooms) must be built with deck-to-deck full-height walls
and self-closing doors, separate ventilation systems with minimum .50 cfm/sqft
exhaust fans, and containment drains for appropriate disposal of hazardous
liquids

 

  •  

Walk off mats are installed at all building main entrances as part of the core
and shell scope.

 

  •  

744331.07/WLA

 

  •  

375072-0000l/12-9-15/gin/gin

 

  •  

Tenants must also install MERV-13 filters for all return and outside air intakes
in regularly occupied mechanically ventilated spaces

 

  •  

For mechanical ventilation systems that predominantly serve densely occupied
spaces (those with a design occupant density greater than or equal to 25 people
per 1000 sq. ft), Tenants shall install a CO2 sensor within each densely
occupied space.

 

  •  

For all other mechanical ventilation systems, provide an outdoor airflow
measurement device capable of measuring the minimum outdoor airflow rate at all
expected system operating conditions within 15 percent of the design minimum
outdoor air rate.

 

  •  

Indoor Environmental Quality Credit, Thermal Comfort

 

  •  

HVAC design must meet requirements of ASHRAE 55-2010, specifically in reference
to air temperature, radiant temperature, humidity, and air speed

 

2.

TENANT IMPROVEMENT LEED CERTIFICATION

All Tis are required to achieve and obtain ID+C LEED Silver certification.

 

  

SCHEDULE 2

-8-

  

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

SCHEDULE 3

TIME DEADLINES

 

LOGO [g611555cm37.jpg]

GBT TI

The Cove – Building 5, Floors 2-5

181 Oyster Point Blvd.

South San Francisco, CA

Updated 8/23/18

Tenant Improvement Milestone Schedule

 

02/01/2019    TI Design Commencement 03/25/2019    Tenant Submission of Final
Equipment List 04/01/2019    Tenant Approval of Schematic Plans 05/31/2019   
Tenant Submission of HMIS 06/14/2019    Tenant Approval of Final TI Working
Drawings 06/14/2019    Anticipated Submittal of Permit Documents (Final TI
Working Drawings) to City 07/05/2019    Tenant Approval of Final Project Budget
07/19/2019    Anticipated Construction Commencement 03/15/2020    Anticipated
Substantial Completion/Occupancy

 

 

  

SCHEDULE 3

-1-

  

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

SCHEDULE 4

ROOFTOP SPACE

 

LOGO [g611555cm38.jpg]

 

  

SCHEDULE 4

-1-

  

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF AMENDMENT FOR TENANT MAINTENANCE RESPONSIBILITIES

AMENDMENT TO LEASE

This _____________ AMENDMENT TO LEASE (“Amendment”) is made and entered into as
of ____________ ___, 20___, by and between HCP OYSTER POINT III LLC, a Delaware
limited partner (“Landlord”), and GLOBAL BLOOD THERAPEUTICS, INC., a Delaware
corporation (“Tenant”).

R E C I T A L S :

A. Landlord and Tenant are parties to that certain Lease dated March 17, 2017,
(the “Lease”), as amended by that certain First Amendment to Lease dated
_______, 2018 (the “First Amendment”) pursuant to which Tenant leases
164,150 rentable square feet of space (the “Premises”) comprising the entirety
of the building located at 181 Oyster Point Boulevard, South San Francisco,
California 94080 (the “Substitute Building”). The Original Lease and the First
Amendment are collectively, the “Lease.”

B. Landlord and Tenant desire to amend the Lease on the terms and conditions set
forth in this Amendment.

A G R E E M E N T :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Terms. All capitalized terms when used herein shall have the same respective
meanings as are given such terms in the Lease unless expressly provided
otherwise in this Amendment.

2. Repairs. Effective as of _______, 20___, Article 7 of the Original Lease is
deleted in its entirety and replaced with the following:

“7. REPAIRS

7.1 Tenant Repair Obligations. Tenant shall, throughout the Term, at its sole
cost and expense, maintain, repair, or replace as required, the Premises and
Building and every part thereof in a good standard of maintenance, repair and
replacement as required, and in good and sanitary condition, all in accordance
with the standards of First Class Life Sciences Projects, except for Landlord
Repair Obligations, whether or not such maintenance, repair, replacement or
improvement

 

  

EXHIBIT C

-1-

  

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

is required in order to comply with applicable Laws (“Tenant’s Repair
Obligations”), including, without limitation, the following: (1) interior glass,
windows, window frames, and window casements (including the repairing,
resealing, cleaning and replacing of interior windows); (2) interior doors, door
frames and door closers; (3) interior lighting (including, without limitation,
light bulbs and ballasts); (4) the plumbing, sewer, drainage, electrical, fire
protection, life safety and security systems and equipment, existing heating,
ventilation and air-conditioning systems, and all other mechanical, electrical
and communications systems and equipment (collectively, with the elevator in the
Building, the “Building Systems”), including without limitation (i) any
specialty or supplemental Building Systems installed by or for Tenant and
(ii) all electrical facilities and equipment, including lighting fixtures,
lamps, fans and any exhaust equipment and systems, electrical motors and all
other appliances and equipment of every kind and nature located in, upon or
about the Premises; (5) all communications systems serving the Premises; (6) all
of Tenant’s security systems in or about or serving the Premises; (7) Tenant’s
signage; (8) interior demising walls and partitions (including painting and wall
coverings), equipment, floors, and any roll-up doors, ramps and dock equipment;
and (9) the Building HVAC system and equipment. Tenant shall additionally be
responsible, at Tenant’s sole cost and expense, to furnish all expendables,
including light bulbs, paper goods and soaps, used in the Premises, and, to the
extent that Landlord notifies Tenant in writing of its intention to no longer
arrange for such monitoring, cause the fire alarm systems serving the Premises
to be monitored by a monitoring or protective services firm approved by Landlord
in writing.

7.2 Service Contracts. Subject to the Landlord Repair Obligations, all Building
Systems, (other than the elevator), including HVAC, main electrical, plumbing
and fire/life-safety systems, shall be maintained, repaired and replaced by
Tenant (i) in a commercially reasonable first-class condition, (ii) in
accordance with any applicable manufacturer specifications relating to any
particular component of such Building Systems, (iii) in accordance with
applicable Laws. To perform such work, Tenant shall contract with qualified,
experienced professional third party service companies (a “Service Contract”).
Tenant shall regularly, in accordance with commercially reasonable standards,
generate and maintain preventive maintenance records relating to each Building’s
mechanical and main electrical systems, including life safety and the central
plant (“Preventative Maintenance Records”). In addition, upon Landlord’s
request, Tenant shall deliver a copy of all current Service Contracts to
Landlord and/or a copy of the Preventative Maintenance Records.

7.3 Landlord’s Right to Perform Tenant’s Repair Obligations. Tenant shall notify
Landlord in writing at least ten (10) business days prior to performing any
Tenant’s Repair Obligation which may have a material, adverse effect on the
Building Systems or which is reasonably anticipated to cost more than
$100,000.00. Upon receipt of such notice from Tenant, Landlord shall have the
right to either (i) perform such material Tenant’s Repair Obligation by
delivering notice of such election to Tenant within ten (10) business days
following receipt of Tenant’s

 

  

EXHIBIT C

-2-

  

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

notice, and Tenant shall pay Landlord the cost thereof (including Landlord’s
reasonable out-of-pocket costs incurred in connection therewith) within thirty
(30) days after receipt of an invoice therefor, or (ii) require Tenant to
perform such Tenant’s Repair Obligation at Tenant’s sole cost and expense. If
Tenant fails to perform any Tenant’s Repair Obligation within a reasonable time
period after written notice thereof from Landlord, as reasonably determined by
Landlord, then Landlord may, but need not, following delivery of notice to
Tenant of such election, make such Tenant Repair Obligation, and Tenant shall
pay Landlord the cost thereof, (including Landlord’s reasonable supervision fee)
within thirty (30) days after receipt of an invoice therefor.

7.4 Landlord Repair Obligations. Landlord shall be responsible for repairs to
and routine maintenance of (i) the exterior glass, exterior walls, foundation
and roof of the Building, the structural portions of the floors of the Building,
including, without limitation, any painting, sealing, patching and waterproofing
of exterior walls, and (ii) repairs to the elevator in the Building and
underground utilities, except to the extent that any such repairs are required
due to the negligence or willful misconduct of Tenant (the “Landlord Repair
Obligations”); provided, however, that if such repairs are due to the negligence
or willful misconduct of Tenant, Landlord shall nevertheless make such repairs
at Tenant’s expense, or, if covered by Landlord’s insurance, Tenant shall only
be obligated to pay any deductible in connection therewith. Costs expended by
Landlord in connection with the Landlord Repair Obligations shall be included in
Operating Expenses to the extent allowed pursuant to the terms of Article 4,
above. Landlord shall cooperate with Tenant to enforce any warranties that
Landlord holds that could reduce Tenant’s maintenance obligations under this
Lease.

7.5 Tenant’s Right to Make Repairs. Notwithstanding any provision to the
contrary contained in this Lease, if Tenant provides written notice to Landlord
of an event or circumstance which requires the action of Landlord under this
Lease with respect to repair and/or maintenance required in the Premises,
including repairs to the portions of the Building located within the Premises
that are Landlord’s responsibility under Section 7.4 (the “Base Building”),
which event or circumstance with respect to the Base Building materially and
adversely affects the conduct of Tenant’s business from the Premises, and
Landlord fails to commence corrective action within a reasonable period of time,
given the circumstances, after the receipt of such notice, but in any event not
later than thirty (30) days after receipt of said notice (unless Landlord’s
obligation cannot reasonably be performed within thirty (30) days, in which
event Landlord shall be allowed additional time as is reasonably necessary to
perform the obligation so long as Landlord begins performance within the initial
thirty (30) days and diligently pursues performance to completion), or, in the
event of an Emergency (as defined below), not later than five (5) business days
after receipt of such notice, then Tenant shall have the right to undertake such
actions as may be reasonably necessary to make such repairs if Landlord
thereafter fails to commence corrective action within five (5) business days
following Landlord’s receipt of a second written notice from Tenant specifying
that Tenant will undertake such actions if Landlord fails to timely do so
(provided

 

  

EXHIBIT C

-2-

  

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

that such notice shall include the following language in bold, capitalized text:
“IF LANDLORD FAILS TO COMMENCE THE REPAIRS DESCRIBED IN THIS LETTER WITHIN FIVE
(5) BUSINESS DAYS FROM LANDLORD’S RECEIPT OF THIS LETTER, TENANT WILL PERFORM
SUCH REPAIRS AT LANDLORD’S EXPENSE”; provided, however, that in no event shall
Tenant undertake any actions that could materially or adversely affect the Base
Building. Notwithstanding the foregoing, in the event of an Emergency, no second
written notice shall be required as long as Tenant advises Landlord in the first
written notice of Tenant’s intent to perform such Emergency repairs if Landlord
does not commence the same within such five (5) business day period, utilizing
the language required in second notices. If such action was required under the
terms of this Lease to be taken by Landlord and was not commenced by Landlord
within such five (5) business day period and thereafter diligently pursued to
completion, then Tenant shall be entitled to prompt reimbursement by Landlord of
the reasonable out-of-pocket third-party costs and expenses actually incurred by
Tenant in taking such action. If Tenant undertakes such corrective actions
pursuant to this Section 7.3, then (a) the insurance and indemnity provisions
set forth in this Lease shall apply to Tenant’s performance of such corrective
actions, (b) Tenant shall proceed in accordance with all applicable laws,
(c) Tenant shall retain to perform such corrective actions only such reputable
contractors and suppliers as are duly licensed and qualified, (d) Tenant shall
effect such repairs in a good and workmanlike and commercially reasonable
manner, (e) Tenant shall use new or like new materials, and (f) Tenant shall
take reasonable efforts to minimize any material interference or impact on the
other tenants and occupants of the Building. Promptly following completion of
any work taken by Tenant pursuant to the terms of this Section 7.5, Tenant shall
deliver a detailed invoice of the work completed, the materials used and the
costs relating thereto, and Landlord shall reimburse Tenant the amounts expended
by Tenant in connection with such work, provided that Landlord shall have the
right to reasonably object if Landlord claims that such action did not have to
be taken by Landlord pursuant to the terms of this Lease or that the charges are
excessive (in which case Landlord shall pay the amount it contends would not
have been excessive). For purposes of this Section 7.5, an “Emergency” shall
mean an event threatening immediate and material danger to people located in the
Building or immediate, material damage to the Building, Base Building, or
creating a realistic possibility of an immediate and material interference with,
or immediate and material interruption of a material aspect of Tenant’s business
operations.”

3. Generator. Effective as of _______, 20___, Section 6.5 of the Original Lease
is deleted in its entirety and replaced with the following:

“6.5 Generator. Tenant shall have the right to connect to the Building back-up
generator, which Landlord shall install as part of Landlord’s Work (the
“Generator”), for Tenant’s Share of the Generator’s capacity available to
tenants of the Building to provide back-up generator services to the Premises.
During the Lease Term, Tenant shall maintain such Generator at Tenant’s sole
cost and expense. Notwithstanding the foregoing, Landlord shall not be liable
for any damages whatsoever resulting from any failure in operation of the
Generator, or the

 

  

EXHIBIT C

-4-

  

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]



--------------------------------------------------------------------------------

failure of the Generator to provide suitable or adequate back-up power to the
Premises, including but not limited to, loss of profits, loss of rents or other
revenues, loss of business opportunity, loss of goodwill or loss of use, in each
case, however occurring, or loss to inventory, scientific research, scientific
experiments, laboratory animals, products, specimens, samples, and/or
scientific, business, accounting and other records of every kind and description
kept at the Premises and any and all income derived or derivable therefrom.
Tenant’s obligations with respect to the Premises, including the insurance and
indemnification obligations contained in Article 10, below, shall apply to
Tenant’s use of the Generator and Tenant shall carry industry standard Boiler
and machinery insurance covering the Generator. Tenant shall maintain all
required permits in connection with the Generator throughout the Lease Term.
Tenant shall leave the Generator in place upon the expiration or earlier
termination of this Lease, surrender the Generator (and shall transfer to
Landlord all permits maintained by Tenant in connection with the Generator
during the Lease Term) concurrent with the surrender of the Premises to Landlord
as required hereunder in good operating and working order, with all permits
current.”

4. No Further Modification. Except as specifically set forth in this Amendment,
all of the terms and provisions of the Lease shall remain unmodified and in full
force and effect.

IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first above written.

 

LANDLORD:     TENANT: HCP OYSTER POINT III LLC,
a Delaware limited liability company     GLOBAL BLOOD THERAPEUTICS, INC.,
a Delaware corporation By:    

 

    By:    

 

  Name:                                          
                                                Name:
                                         
                                          Its:
                                         
                                                     Its:
                                         
                                              

 

  

EXHIBIT C

-5-

  

THE COVE AT OYSTER POINT

[First Amendment]

[Global Blood Therapeutics, Inc.]